966 A.2d 547 (2009)
PENNSBURY VILLAGE ASSOCIATES, LLC, Petitioner
v.
Aaron McINTYRE, Alma Forsyth and John Doe, Respondents.
No. 410 MAL 2008.
Supreme Court of Pennsylvania.
January 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of January 2009, the Petition for Allowance of Appeal is GRANTED. The issues, as framed by Petitioner, are:
1. Did the Commonwealth Court ruling render settlement contracts resolving land use disputes which arguably relate to an environmental law or regulation unenforceable and deprive citizens of the right to resolve their disputes via settlement agreements?
2. Did the Commonwealth Court err in applying and analyzing the Environmental Immunity Act in the instant matter in which the purposes of the Act were not implicated?
3. Did the Commonwealth Court misapply the Environmental Immunity Act by holding that a deed restriction is an environmental law or regulation?
4. Did the Commonwealth Court err in applying and analyzing the Environmental Immunity Act by holding that the business relationship exception to the Act did not apply to this case?